DETAILED ACTION
1.	This office action is in response to application 16/953,134 filed on 11/19/2020. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 4-6, 8-13, 15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,853,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the following limitations are in common in both sets of claims 
parsing a filename to determine whether the filename is a reserved filename belonging to a namespace that defines filenames and further defines reserved filenames that trigger administrative actions; determining an administrative action directed by the reserved filename, responsive to determining that the filename is the reserved filename belonging to the namespace; and initiating the administrative action; at least one of: performing a snapshot, performing a virus check, performing a file backup, performing a file difference summary, generating a report, performing an audit, expiring obsolete data, configuring export points, or culling files; determining an administrative action directed by the reserved filename as well as the limitations  
wherein: the filename includes a reserved word and the administrative action is based on the reserved word,  intermingling the file having the reserved filename with other files in a directory structure and wherein the administrative action includes managing quotas. 
The differences between the two sets of claims is that the scope of US 10,853,311 is based on the recitation of a cluster while the instant application recites a plurality of storage nodes and this hardware/software configuration difference would have been obvious to an artisan of ordinary skill in the art since many applications are implemented in methods, clusters, plurality of storage nodes, non-transitory computer readable medium etc.







Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20050256845 (hereinafter Jen).

	As for claim 1 Jen discloses: parsing a filename to determine whether the filename is a reserved filename belonging to a namespace that defines filenames and further defines reserved filenames that trigger administrative actions (See paragraph 0041 and 0068-071 note the namespace and pathname determine the administrative action);
determining an administrative action directed by the reserved filename, responsive to determining that the filename is the reserved filename belonging to the namespace; 
(See paragraphs 0063-0072 note if the user has the permission via the pathname as with writing a nickname to a leaderboard only when a user has a top 10 score, means the pathname is reserved for those with permission once the score is verified by the system and otherwise the user cannot access the file to write a name of nickname) and initiating the administrative action (See paragraphs 0040-0043 note the administrative action grants access).

	As for claim 2 the rejection of claim 1 is incorporated and further Jen discloses: wherein:
the filename includes a reserved word and the administrative action is based on the reserved word (See paragraph 0056 note parsing results in terms/phrases that are used to determine if the administrative action can be performed).

	As for claim 3 the rejection of claim 1 is incorporated and further Jen discloses: determining whether the filename includes a parameter, responsive to determining that the filename is reserved, wherein the administrative action is based on the parameter (See paragraph 0078 note the access controls can be based on parameters for each type of application or access).

	As for claim 7 the rejection of claim 1 is incorporated and further Jen discloses: wherein the administrative action includes managing quotas (See paragraph 0088 note the administrative action requested results is responsive to and includes the management of user quotas).

	Claim 14 is a storage cluster claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

	As for claim 16 the rejection of claim 14 is incorporated and further Jen discloses: the pathname resolution unit configurable to process pathnames of incoming files upon arrival of the incoming files at the at least one of the plurality of storage nodes (See paragraphs 0042 and 0059 note the system dynamically resolves the pathname).

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 7, 2022